Common Stock Performance by Quarter* First Second Third Fourth First Second Third Fourth Trade Price High $ Low $ Cash Dividends Declared $ * There is no active public trading market for the Company's common stock.However, several brokerage firms follow the stock and execute trades in the stock for their customers.Trade price information in the table is based on high and low trade prices reported by participating brokers in the OTC Bulletin Board® maintained by the Financial Industry Regulatory Authority, Inc. (FINRA), and may not represent all trades effected during the relevant periods.Participating brokers also report bid and trade information for the Company’s common stock through OTC Link® maintained by the OTC Market Group.Bid information for 2011 was not readily available due to minimal trading activity.The OTC trading symbol for the Company’s common stock is CMTV. As of February 1, 2012, there were 4,727,721 shares of the Corporation's common stock ($2.50 par value) outstanding, owned by approximately 930 shareholders of record. Form 10-K A copy of the Form 10-K Report filed with the Securities and Exchange Commission may be obtained without charge upon written request to: Stephen P. Marsh, President & CEO Community Bancorp. P.O. Box 259 Derby, Vermont05829 Shareholder Services For shareholder services or information contact: Chris Bumps, Corporate Secretary Community Bancorp. P.O. Box 259 Derby, Vermont05829 (802) 334-7915 Transfer Agent: Registrar & Transfer Company Attn: Investors Relations Department 10 Commerce Drive Cranford, NJ07016 (800)368-5948 info@rtco.com www.rtco.com Annual Shareholders' Meeting The 2012 Annual Shareholders' Meeting will be held at 5:30 p.m., May 15, 2012, at the Elks Club in Derby.We hope to see many of our shareholders there.
